UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2008 Commission File Number: 000-53311 JayHawk Energy, Inc. (Exact name of registrant as specified in its charter) Colorado 20-0990109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6240 E. Seltice Way, Suite C, Post Falls, Idaho (Address of principal executive office) 83702 (Postal Code) (208) 667-1328 (Issuer's telephone number) 370 Interlocken Blvd. Suite 400, Broomfield, Colorado 80021 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02. APPOINTMENT AND RESIGNATION OF PRINCIPAL OFFICERS AND DIRECTORS.COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On July 29, 2008, the Board of Directors of Jayhawk Energy, Inc., a Colorado corporation ("Registrant") approved an increase in the size of the board to five members and then appointed Marshall R. Diamond-Goldberg as a director to fill that vacancy. Mr.
